The opinion of the court was delivered
PER Cueiam.
Plaintiff sought to enforce an alleged oral agreement to permit use of defendant’s driveway as an additional approach to plaintiff’s property. The Appellate Division held there was no basis to estop defendant from revoking the license thus claimed. We granted certification. 41 N. J. 390 (1964).
*257We are satisfied that the loss to plaintiff was not sufficiently serious to invite the question whether the oral license could be held to be irrevocable because of asserted reliance upon it. Lawrence v. Springer, 49 N. J. Eq. 289 (E. & A. 1892); Friedman v. Tappan Development Corp., 22 N. J. 523, 537 (1956); Atlantic Chemical Works v. Finkel, 118 A. 748 (Ch. 1922).
The judgment of the Appellate Division is affirmed.
For affirmance ■— Chief Justice WeiNTRAub, and Justices Jacobs, FeaNCXS, Peootok, Hall, 'SchettiNO and HaNE-MAN — 7.
For reversal — None.